The defendant’s contention that the resentencing provisions of the Drug Law Reform Act of 2004 (L 2004, ch 738, §§ 1-41) violate his right to equal protection of the laws (NY Const, art I, §11; US Const, 14th Amend) and that he was subject to cruel and unusual punishment by the application of those provisions is unpreserved for appellate review (see People v Vasquez, 54 *783AD3d 783 [2008] [decided herewith]; People v Duke, 40 AD3d 872 [2007]), and we decline to reach it in the exercise of our interest of justice jurisdiction (see CPL 470.15 [6] [a]; People v Baumann & Sons Buses, Inc., 6 NY3d 404, 408 [2006]; People v Felix, 58 NY2d 156, 161 [1983]).
The defendant’s contentions with respect to the Drug Law Reform Act of 2005 (L 2005, ch 643, § 1) are not properly before this Court. Spolzino, J.P., Fisher, Carni and Dickerson, JJ., concur.